Exhibit 10.2

THIRD AMENDMENT AND WAIVER TO SECOND LIEN CREDIT AGREEMENT

This THIRD AMENDMENT AND WAIVER TO SECOND LIEN TO CREDIT AGREEMENT (this
“Amendment”) is dated as of November 14, 2014 and effective as of September 30,
2014, and entered into by and among AFFIRMATIVE INSURANCE HOLDINGS, INC., a
Delaware corporation (the “Borrower”), the lenders listed on the signature pages
hereto, JCF AFFM DEBT HOLDINGS L.P., as Administrative Agent (in such capacity,
the “Administrative Agent”) and as Collateral Agent (in such capacity, the
“Collateral Agent”), and for purposes of Section 7 hereof, the other Loan
Parties listed on the signature pages hereto. Capitalized terms used but not
defined herein having the meaning given them in the Credit Agreement (as
hereinafter defined).

Recitals

Whereas, the Borrower, the Lenders from time to time party thereto, the Agents
and the other parties thereto have entered into that certain Second Lien Credit
Agreement dated as of September 30, 2013, as amended by that certain First
Amendment to Second Lien Credit Agreement dated as of December 31, 2013 and as
amended by that certain Second Amendment to Second Lien Credit Agreement dated
as of May 14, 2014 (as amended, amended and restated, extended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”);

Whereas, the Borrower has requested an amendment and waiver to the Credit
Agreement, pursuant to and in accordance with Section 9.08(a) of the Credit
Agreement; and

Whereas, the Required Lenders and the Agents are willing to agree to the
amendment and waiver requested by the Borrower, on the terms and conditions set
forth in this Amendment;

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, Required Lenders and Agents agree as follows:

1. AMENDMENT AND WAIVER UNDER THE CREDIT AGREEMENT. The Required Lenders hereby
waive (a) the requirement of Section 6.13 of the Credit Agreement that the
Risk-Based Capital Ratio for any Regulated Insurance Subsidiary shall be greater
than 350% as of September 30, 2014 (“Designated Event”), (b) any other Default
or Event of Default or any other breach of the Credit Agreement or any other
Loan Document related to, or arising from, the Designated Event, and (c) any
other Default or Event of Default or any other breach of the Credit Agreement or
any other Loan Document arising out of any failure by Borrower to provide any
notice of the Designated Event.

2. COVENANTS OF THE BORROWER

(a) The Borrower shall participate in a conference call with the Administrative
Agent and Lenders every two weeks to be held at such time as may be agreed to by
Borrower and Administrative Agent.

(b) On or prior to December 5, 2014, the Borrower shall deliver to the
Administrative Agent a detailed consolidated and consolidating monthly budget
for the fiscal year ending December 31, 2015 (including a projected consolidated
and consolidating balance sheet, income statement and related statements of
projected operations and cash flows as of the end of and for such following
fiscal year and setting forth the assumptions used for purposes of preparing
such budget) and, promptly when available, any significant revisions of such
budget;

(c) The Borrower shall deliver to the Administrative Agent (i) weekly
“production monitor” reports and (ii) reasonably detailed weekly claims data
prepared by the Borrower.



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce the
Required Lenders and the Agents to enter into this Amendment, the Borrower
represents and warrants to each Lender and the Agents that the following
statements are true, correct and complete:

3.1. Power and Authority. Each of the Loan Parties has all requisite corporate
or limited liability company power and authority to enter into this Amendment
and to carry out the transactions contemplated by, and to perform its
obligations under or in respect of, the Credit Agreement as amended hereby.

3.2. Corporate Action. The execution and delivery of this Amendment and the
performance of the obligations of each of the Loan Parties under or in respect
of the Credit Agreement as amended hereby have been duly authorized by all
necessary corporate or limited liability company action on the part of each of
the Loan Parties.

3.3. No Conflict or Violation or Required Consent or Approval. The execution and
delivery of this Amendment and the performance of the obligations of each of the
Loan Parties under or in respect of the Credit Agreement as amended hereby do
not and will not conflict with or violate (a) any provision of the certificate
or articles of incorporation or other constitutive documents or by-laws of any
Loan Party or any of its Subsidiaries, (b) any provision of any law or any
governmental rule or regulation applicable to any Loan Party or any of its
Subsidiaries, (c) any order of any Governmental Authority or arbitrator binding
on any Loan Party or any of its Subsidiaries, or (d) any indenture, agreement or
instrument to which any Loan Party or any of its Subsidiaries is a party or by
which any Loan Party or any of its Subsidiaries, or any property of any of them,
is bound (except where such violation could not reasonably be expected to have a
Material Adverse Effect), and do not and will not require any consent or
approval of any Person (other than any approval or consent obtained and is in
full force and effect or approvals or consents the failure to obtain could not
reasonably be expected to have a Material Adverse Effect or which are not
material to the consummation of the transaction contemplated hereby).

3.4. Execution, Delivery and Enforceability. This Amendment has been duly
executed and delivered by each Loan Party which is a party hereto and is the
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, except as enforceability may be affected by
applicable bankruptcy, insolvency, and similar proceedings affecting the rights
of creditors generally, and general principles of equity. The Agents’ Liens in
all Collateral continue to be valid, binding and enforceable Liens which secure
the Obligations to the extent valid, binding and enforceable on the Closing
Date, except as enforceability may be affected by applicable bankruptcy,
insolvency and similar proceedings affecting the rights of creditors generally,
and general principles of equity.

3.5. No Default or Event of Default. After giving effect to this Amendment, no
event has occurred and is continuing or will result from the execution and
delivery of this Amendment that would constitute a Default or an Event of
Default (other than the Designated Event).

3.6. No Material Adverse Effect. No event, change or condition has occurred
since the Closing Date that has caused, or could reasonably be expected to
cause, a Material Adverse Effect.

3.7. Representations and Warranties. Each of the representations and warranties
contained herein and in the Loan Documents is and will be true and correct in
all material respects (except

 

2



--------------------------------------------------------------------------------

that any representation and warranty that is qualified by “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date hereof and as of the effective date of this Amendment, except to the
extent that such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects as of such earlier date (except that any representation and warranty
that is qualified by “materiality” or “Material Adverse Effect” shall be true
and correct in all respects as of such earlier date).

4. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment, and the
consents and approvals contained herein, shall be effective only if and when
signed by, and when counterparts hereof shall have been delivered to the Agents
(by hand delivery, mail, telecopy or other electronic transmission) by each Loan
Party, each Required Lender, and only if and when each of the following
conditions is satisfied or waived:

4.1. No Default or Event of Default; Accuracy of Representations and Warranties.
At the time of and immediately after giving effect to this Amendment, no Default
or Event of Default (other than the Designated Event) shall exist and each of
the representations and warranties made by the Loan Parties herein and in or
pursuant to the Loan Documents shall be true and correct in all material
respects (except that any representation and warranty that is qualified by
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as if made on and as of the date on which this Amendment becomes
effective (except that any such representation or warranty that is expressly
stated as being made only as of a specified earlier date shall be true and
correct in all material respects as of such earlier date (except that any
representation and warranty that is qualified by “materiality” or “Material
Adverse Effect” shall be true and correct in all respects as of such earlier
date)) and the Administrative Agent shall have received an officer’s certificate
from the Borrower confirming the same.

4.2. Amendment to First Lien Credit Agreement. The Administrative Agent shall
have received a duly executed copy of an amendment and waiver to the First Lien
Credit Agreement substantially in the form attached as Exhibit A hereto, making
amendments thereto that correspond to those made herein and otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

4.3. Fees and Expenses. The Borrower shall have paid to the Administrative Agent
on the Third Amendment Effective Date all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby (in the case of legal fees and
expenses, limited to the reasonable fees, charges and disbursements of
Debevoise & Plimpton LLP, counsel for the Administrative Agent); provided that,
the Administrative Agent and/or Debevoise & Plimpton LLP shall have provided to
the Borrower reasonably detailed supporting backup documentation at least one
Business Day prior to the Third Amendment Effective Date.

5. EFFECTIVE DATE. This Amendment shall become effective (the “Third Amendment
Effective Date”) as of September 30, 2014 once the conditions set forth in
Section 4 of this Amendment are satisfied or waived.

6. EFFECT OF AMENDMENT; RATIFICATION. This Amendment is a Loan Document. From
and after the date on which this Amendment becomes effective, all references in
the Loan Documents to the Credit Agreement and other Loan Documents shall mean
the Credit Agreement as amended hereby. Except as expressly amended or waived
hereby, the Credit Agreement and the other Loan Documents, including the Liens
granted thereunder, shall remain in full force and effect, and all terms and
provisions thereof are hereby ratified and confirmed. Except as expressly set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect

 

3



--------------------------------------------------------------------------------

the rights and remedies of the Lenders or the Administrative Agent under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Except as
expressly set forth herein, nothing herein shall be deemed to be a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

7. MISCELLANEOUS. Each of the Loan Parties confirms that as amended hereby, each
of the Loan Documents to which it is a party is in full force and effect, and
that as of the date hereof, none of the Loan Parties has any defenses, setoffs
or counterclaims to its Obligations.

8. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

9. NO WAIVER. The execution, delivery and effectiveness of this Amendment does
not constitute a waiver of any Default or Event of Default, amend or modify any
provision of any Loan Document except as expressly set forth herein or
constitute a course of dealing or any other basis for altering the Obligations
of any Loan Party.

10. COMPLETE AGREEMENT. This Amendment sets forth the complete agreement of the
parties in respect of any amendment to any of the provisions of any Loan
Document.

11. CAPTIONS; COUNTERPARTS. The catchlines and captions herein are intended
solely for convenience of reference and shall not be used to interpret or
construe the provisions hereof. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by telecopy or other electronic transmission), all of which taken together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Amendment by facsimile transmission or pdf
electronic delivery shall be effective as delivery of a manually executed
counterpart hereof.

[signatures follow; remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Third
Amendment to Second Lien Credit Agreement as of the date set forth above.

 

AFFIRMATIVE INSURANCE HOLDINGS, INC., as Borrower By:  

/s/ Michael McClure

  Name: Michael McClure   Title: CEO

LOAN PARTIES:

 

AFFIRMATIVE INSURANCE HOLDINGS, INC. AFFIRMATIVE MANAGEMENT SERVICES, INC.
AFFIRMATIVE SERVICES, INC. AFFIRMATIVE INSURANCE GROUP, INC. AFFIRMATIVE
UNDERWRITING SERVICES, INC.

AFFIRMATIVE INSURANCE SERVICES, INC.

USAGENCIES, L.L.C.

USAGENCIES MANAGEMENT SERVICES, INC. By:  

/s/ Michael McClure

  Name: Michael McClure   Title: CEO

 

 

 

 

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

JCF AFFM DEBT HOLDINGS L.P., as Administrative Agent, as Collateral Agent and
Lender By: JCF AFFM DEBT HOLDINGS GP LTD., its General Partner By:  

/s/ J. Christopher Flowers

  Name: J. Christopher Flowers   Title: Director

 

 

 

 

 

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

AMENDMENT TO FIRST LIEN CREDIT AGREEMENT